     Case 1:19-mj-00117-RSK ECF No. 1-1 filed 04/12/19 PageID.2 Page 1 of 6



         CONTINUATION OF APPLICATION FOR A SEARCH WARRANT

       I, Scott Bauer, being duly sworn, state the following is true and correct to the best

of my knowledge and belief:

 INTRODUCTION, AGENT BACKGROUND, AND PURPOSE OF THE WARRANT

1.     I, Scott Bauer, am currently employed as a Special Agent with Homeland Security

Investigations (HSI) and have been so employed since March of 2012. I am currently

assigned to HSI Grand Rapids, MI. As an HSI Special Agent, I have investigated (among

other crimes) criminal violations of U.S. Customs laws, and federal child sexual

exploitation violations, to include those involving the use of the Internet and interstate

communications. I have received training in the investigation of child sexual exploitation

and I have conducted numerous investigations relating to sexual crimes against children

through the use of the Internet. As a federal agent, I am authorized to investigate

violations of laws of the United States and to execute warrants issued under the authority

of the United States.

2.     Prior to employment with HSI, your affiant was a Special Agent with the United

States Department of the Interior (DOI) Office of the Inspector General (OIG) for

approximately four years, focusing on the investigation of fraud, public corruption, and

cyber-crimes, to include investigations relating to child sexual exploitation. Prior to

employment with the DOI OIG, your affiant was a Police Officer with the City of

Casselberry, Florida for approximately two years and eight months.




                                                -1-
     Case 1:19-mj-00117-RSK ECF No. 1-1 filed 04/12/19 PageID.3 Page 2 of 6



3.     The facts of this case, as more fully detailed below, reveal that Jonathan Ryan

Ledoux previously communicated with someone about traveling to England to engage

in sexual acts with a minor.

4.     This affidavit contains information necessary to support a finding of probable

cause to search the Motherless.com account of Ledoux for evidence, contraband, fruits,

and instrumentalities of crimes (described more fully in Attachment B) in violation of 18

U.S.C. § 2422(b) and 2423(b). 18 U.S.C. § 2422(b) makes it a crime to attempt to coerce

and entice a minor to engage in sexual activity for which any party can be charged. 18

U.S.C. § 2423(b) makes it a crime to travel in foreign commerce for the purpose of

engaging in illicit sexual conduct.

                  FACTUAL BACKGROUND OF INVESTIGATION

5.     On November 16, 2018, HSI Grand Rapids Special Agent (SA) Bauer, acting in an

undercover capacity (UC), entered the incest chatroom via the Motherless website (SA

Bauer maintained an undercover account on Motherless that described the user as a

single female and suggested the user had children).

6.     UC received a private message from the target, who identified himself as a 30-

year-old male, living in Massachusetts. UC informed the subject that UC was a mother

of two kids, a 14-year-old girl and a 9-year-old girl. The target stated, among other things,

he was interested in “young” and “incest.” Referring to the minor girls, the target asked,

“If you found a man you liked being with though, would you be against him being active

with them if he wanted?” The target later wrote, in part, “I definitely would like to find

a woman like you, with some young girls to play with (winking emoticon).”

                                                -2-
     Case 1:19-mj-00117-RSK ECF No. 1-1 filed 04/12/19 PageID.4 Page 3 of 6



7.     On November 16, 2018 the following exchange occurred between UC and the

target (DeviantNerd42) via the Motherless chatroom (typographical errors in the chats

are from the original):

       DeviantNerd42:     I had someone I was planning this with but it's fallen
                          apart

       DeviantNerd42:     Lots of promises, lots of next chance I gets lots of this
                          and that but nothing ever comes to fruition

       UC:                I know what I have and your not the only one I'm
                          talkin to

       UC:                oh really? meet them on ML?

       DeviantNerd42:     Yeah they're in my profile still set as I Own X

       DeviantNerd42:     though It hink I'm gonna take that off now tbh lol

       UC:                and you dont have to answer this but was she like me
                          with kids or just an adult hookup?

       DeviantNerd42:     With a daughter and son, I had talked to her 'daughter'
                          but I don't honestly know. I got pictures, but isn't it odd
                          that she can only get one chat messenger working and
                          her daughter can only get a different one?

       DeviantNerd42:     and they both never message me, they only reply to me
                          and always right after another.

       UC:                yeah

       DeviantNerd42:     Had excuses left and right as to why thing's haven't
                          progressed and I've been patient but it's just not going
                          anywhere

       DeviantNerd42:     and it feels more and more fake

       UC:                well I dont know her situation so I cant really comment

       DeviantNerd42:     It's just inconvinient, and she's in england so this isn't
                          a quick 200 dollar flight like it would be for you lol

       DeviantNerd42:     I need some commitment to feel safe.
                                              -3-
      Case 1:19-mj-00117-RSK ECF No. 1-1 filed 04/12/19 PageID.5 Page 4 of 6



8.       On November 19, 2018, the target stated, “You know how many people I meet on

ml that suggest I should beat and brutally rape their girls into submission?” The target

later stated that he does not believe most people he talks to on Motherless.

9.      On December 28, 2018 the target stated, “My needs require activities with young

girls lol. I know others on ml that I talk to about the lifestyle but so far you’ve been the

most same and safest of the bunch” The target later corrected, “Sane.*”

10.     On January 12, 2019, while talking about SA Bauer’s undercover Motherless

account being deleted by Motherless, Ledoux stated “Like I said chat is logged a mod

probably went over old logs saw something and banned you. Nothing to worry about

just make a new account.” When SA Bauer asked if the account would be reported to law

enforcement, the target replied, “No. Otherwise I’d be in jail lol.”

11.     On March 22, 2019, Ledoux traveled to Grand Rapids, MI and was subsequently

charged with violations of of 18 U.S.C. § 2423(b) and 18 U.S.C. § 2422(b). In a post-

Miranda interview, Ledoux told SA Bauer he had communicated with dozens of

individuals on Motherless regarding sex with underaged girls, but added the

conversations were not very detailed and at no time was child pornography shared.

12.     Additionally, Ledoux told SA Bauer in either September or October of 2018, he

booked a trip to England to visit a woman he met on Motherless with a daughter he

believed was approximately 15 years old. Ledoux stated he originally planned to pursue

a sexual relationship with the mother but after learning about her daughter had

intentions of engaging in sexual intercourse with her. LEDOUX stated he did not travel



                                                -4-
      Case 1:19-mj-00117-RSK ECF No. 1-1 filed 04/12/19 PageID.6 Page 5 of 6



to England due to a medical issue with his father, causing him to cancel. Ledoux stated

he then lost contact with the woman.

13.     On March 27, 2019, HSI Grand Rapids sent a preservation letter to Motherless

requesting Ledoux’s account content be preserved in anticipation of a court order.

                      BACKGROUND ON MOTHERLESS.COM

14.     Motherless.com (frequently referred to as “ML” by users) is free website that

allows users to create profiles and post pornographic videos and pictures based a variety

of sexual interests. Motherless.com members may also conduct a search for videos and

pictures posted on the website using a keyword search. The main page of Motherless.com

reads, "Motherless is a moral free file host where anything legal is hosted forever! All

content posted to this site is 100% user contributed. All illegal uploads will be reported.

If you want to blame someone for the content on this site, blame the freaks of the world—

not us. Feel free to join the community and upload your goodies. While you’re here

check out the boards, chat, groups, galleries, videos and images.” Motherless.com

members may also create and join a variety groups on the website based on their sexual

interests, including over 100 groups dedicated to "incest", "jailbait", and "teen."

Motherless.com members may post advertisements in the website's "classified" section

seeking to meet other members with the same sexual interests such as incest and rape. In

addition, Motherless.com members may use the website's chat room service and instantly

communicate with other members.




                                               -5-
    Case 1:19-mj-00117-RSK ECF No. 1-1 filed 04/12/19 PageID.7 Page 6 of 6



                                    CONCLUSION

      Based on the foregoing, I submit that there is probable cause to believe that

evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2422(b) and 18 U.S.C.

§ 2423(b) (described more fully in Attachment B) will be found in the Motherless.com

account of Ledoux (described more fully in Attachment A).




                                               -6-
